PER CURIAM.
We have examined the briefs and record on this appeal and find no reversible error with one exception. The exception is contained in ordering paragraph A of the final judgment which states as follows:
“Plaintiff, Lopez Stone of Northeast Florida, Inc., shall have and recover $2,800.00 from defendant, Camelot Mobile Home Estates, Inc., and third-party defendant. G & J Investment Corporation. for which $2,800.00 let execution issue.” (Emphasis supplied.)
It was error to include the foregoing underlined portion in the judgment. Third-party defendant, G & J Investment Corporation, is not a party to the action between plaintiff-appellee, Lopez Stone of Northeast Florida, Inc., and defendant-appellee Camelot Mobile Home Estates, Inc. In other respects the record reveals competent substantial evidence to support the findings and rulings of the trial court which are questioned on this appeal.
Affirmed in part and reversed in part and remanded for correction of the final judgment pursuant to this opinion.
RAWLS, Acting C. J., and McCORD and SMITH, JJ., concur.